11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                       JUDGMENT

Ruben Rios Esparza,                         * From the 350th District
                                              Court of Taylor County,
                                              Trial Court No. 10868-D.

Vs. No. 11-14-00104-CR,                     * October 23, 2014

The State of Texas,                        * Per Curiam Memorandum Opinion
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed.         Therefore, in accordance with this court’s
opinion, the appeal is dismissed.